Appeal and cross appeal from an order and judgment (one document) of Supreme Court, Onondaga County (Major, J.), entered March 14, 2002, which granted the motion of the City of Syracuse for summary judgment dismissing the cross claim of the County of Onondaga.
*1198It is hereby ordered that said cross appeal be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Same memorandum as Reed v City of Syracuse (309 AD2d 1195 [2003]). Present — Green, J.P., Wisner, Gorski and Lawton, JJ.